NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3818-18T2

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

TODD M. CALLAN,

     Defendant-Appellant.
___________________________

                   Submitted June 1, 2020 – Decided June 15, 2020

                   Before Judges Moynihan and Mitterhoff.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Ocean County, Indictment No. 11-08-
                   1432.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven M. Gilson, Designated Counsel, on
                   the brief).

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (Samuel J. Marzarella, of
                   counsel; Cheryl L. Hammel, Assistant Prosecutor, on
                   the brief).

PER CURIAM
      Defendant Todd M. Callan appeals from the March 26, 2019 order of the

trial court denying his second petition for post-conviction relief (PCR). We

agree with the trial court that defendant's second PCR petition was untimely and

affirm.

      On August 11, 2011, an Ocean County Grand Jury indicted defendant on

one count of resisting arrest and eluding a police officer, N.J.S.A. 2C:29 -2(b).

In 2012, a jury found defendant guilty, and the trial court sentenced defendant

to ten years' prison time with five years' parole ineligibility. Defendant appealed

his conviction and sentence, which we affirmed in an August 2014 unpublished

opinion. State v. Callan, No. A-0593-12 (App. Div. Aug. 12, 2014) (slip op. at

17). Defendant sought certification of our decision, which the Supreme Court

denied. State v. Callan, 220 N.J. 573 (2015).

      Defendant filed a PCR petition in March 2015, which Judge James M.

Blaney denied on October 3, 2016. Defendant appealed Judge Blaney's denial.

He filed a second petition for PCR on December 29, 2017. Judge Blaney

dismissed defendant's second PCR petition without prejudice because the direct

appeal of his first PCR petition was still pending. On May 31, 2018, we affirmed

Judge Blaney's decision denying defendant's first PCR petition. State v. Callan,

No. A-1303-16 (App. Div. May 31, 2018) (slip op. at 7). Defendant sought


                                                                          A-3818-18T2
                                        2
certification of the denial, which the Supreme Court denied. State v. Callan,

236 N.J. 116 (2018). In July 2018, defendant filed a second application for PCR.

Judge Guy P. Ryan entered an order requiring defendant to show cause as to

why his second PCR application was timely. After hearing oral argument, Judge

Ryan found that defendant's second PCR application was untimely, as defendant

failed to file his second petition for PCR within one year of the denial of his first

PCR petition. Thus, Judge Ryan denied his application. This appeal ensued.

      On appeal, defendant presents the following argument for our review:

                   DEFENDANT'S     SECOND      PCR
                   PETITION SHOULD NOT HAVE BEEN
                   DISMISSED     AS     UNTIMELY;
                   THEREFORE, THIS MATTER MUST BE
                   REMANDED FOR A DETERMINATION
                   ON THE SECOND PETITION'S MERITS.

We review Judge Ryan's legal conclusions de novo, see State v. Harris, 181 N.J.
391, 419 (2004), and conclude that defendant's argument has no merit.

      Rule 3:22-12(a) provides in relevant part:

             (2) Second or Subsequent Petition for Post-Conviction
             Relief. Notwithstanding any other provision in this
             rule, no second or subsequent petition shall be filed
             more than one year after the latest of:

             (A) the date on which the constitutional right asserted
             initially was recognized by the United States Supreme
             Court or the Supreme Court of New Jersey, if that right
             has been newly recognized by either of those Courts

                                                                            A-3818-18T2
                                         3
            and made retroactive by either of those Courts to cases
            on collateral review; or

            (B) the date on which the factual predicate for the relief
            sought was discovered, if that factual predicate could
            not have been discovered earlier through the exercise
            of reasonable diligence; or

            (C) the date of the denial of the first or subsequent
            application for post-conviction relief where ineffective
            assistance of counsel that represented the defendant on
            the first or subsequent application for post-conviction
            relief is being alleged.

Rule 3:22-12(b) provides that "[t]hese time limitations shall not be relaxed,

except as provided herein." The plain language of the Rule deprives the trial

court of discretion to expand the time frames set forth by the Rule, unless the

provisions of subsection 2(A) or 2(B) apply.

      Neither subsection 2(A) nor subsection 2(B) of the Rule are implicated in

this case. Both of defendant's PCR applications alleged ineffective assistance

of counsel. A straightforward application of subsection 2(C) inescapably leads

to the conclusion that defendant's application is time-barred. In that regard,

Judge Blaney denied defendant's first PCR application on October 3, 2016.

Defendant filed his second PCR application on December 29, 2017, more than

one year after his first application was denied. Accordingly, the trial court




                                                                         A-3818-18T2
                                        4
correctly determined defendant's second PCR petition was time-barred by Rule

3:22-12(a)(2)(C).

      To the extent we have not addressed any of defendant's remaining

arguments, we conclude that they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                    A-3818-18T2
                                       5